Title: Thomas Jefferson to Benjamin W. Crowninshield, 31 August 1819
From: Jefferson, Thomas
To: Crowninshield, Benjamin W.


          
            Dear Sir
            Poplar Forest near Lynchburg Aug. 31. 19
          
          Your favor of the 18th finds me at an occasional but very distant residence from Monticello. I had on the 9th recieved from mr Dodge a letter of May 26. confirming the gazette accounts of the death of mr Cathalan, and covering documents of satisfactory explanation of the causes and circumstances of his failure. I lost no time in transmitting these documents to the President with my thanks for the indulgence he had shewn to my friend and the most antient servant of the US. Cathalan, adding what propriety permitted in favor of mr Dodge: of which I at the same time wrote to mr Dodge. permit me to place here my thanks to yourself also for your attention to my intercessions for Cathalan, for whom as well as for Appleton of Leghorn I felt peculiar interest on public as well as private motives; & disavowing the inclination as well as the presumption of medling in any future or other case with the removals or appointments of the government I tender you my sincere wishes for the success of your friend in the present case, and t my assurances of sincere cordial & friendly esteem and respect to yourself.
          
            Th: Jefferson
          
        